OPINION

Per Curiam:

This is an appeal from an order denying credit against an original sentence for (1) time spent in jail as a condition of probation; and (2) time spent in jail awaiting a revocation hearing.
For the same reasons expressed in Merna v. State, 95 Nev. 144, 591 P.2d 252 (1979), we reverse that portion of the order denying credit for time served as a condition of probation, and remand the case to the district court with instructions to credit appellant with the time he served as a condition of his probation.
That portion of the order denying appellant credit for the jail time spent awaiting his revocation hearing, however, is affirmed. Ward v. State, 93 Nev. 501, 569 P.2d 399 (1977).
Affirmed in part, reversed in part, and remanded with instructions.